If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


FALMOUTH COOPERATIVE COMPANY,                                       UNPUBLISHED
                                                                    October 15, 2020
               Plaintiff/Counterdefendant-Appellee,

v                                                                   No. 348568
                                                                    Osceola Circuit Court
PETER BONTEKOE, doing business as                                   LC No. 16-014810-CZ
BONTEKOE FARMS,

               Defendant/Counterplaintiff-Appellant,

and

PAM BONTEKOE, doing business as BONTEKOE
FARMS, DOUG BONTEKOE, doing business as
BONTEKOE FARMS, and AMY BONTEKOE,
doing business as BONTEKOE FARMS,

               Defendants/Counterplaintiffs.


Before: MURRAY, C.J., and CAVANAGH and CAMERON, JJ.

PER CURIAM.

      In this action concerning allegedly defective cattle feed, defendant-counterplaintiff Peter
Bontekoe (“Peter”), doing business as Bontekoe Farms, appeals as of right1 the trial court’s



1
  Peter filed his claim of appeal from a stipulated order of dismissal with prejudice. Plaintiff-
counterdefendant, Falmouth Cooperative Company, argues that this Court lacks jurisdiction
because Peter, having stipulated to the dismissal of this action, does not qualify as an “aggrieved
party” for purposes of MCR 7.203(A). Although Peter may not be “aggrieved” as a result of the
final order from which he now appeals, he was aggrieved by the trial court’s earlier order granting
summary disposition of his counterclaims to Falmouth Cooperative Company, and thus he



                                               -1-
stipulated order of dismissal with prejudice. The other defendants-counterplaintiffs—Pam
Bontekoe (“Pam”), Doug Bontekoe (“Doug”), and Amy Bontekoe (“Amy”), all of whom also do
business as Bontekoe Farms—were dismissed without prejudice below and are not parties to this
appeal.2 We affirm.

                       I. FACTUAL AND PROCEDURAL BACKGROUND

         This case arises out of the parties’ dispute concerning livestock feed that the Bontekoes
purchased from Falmouth Cooperative Company (FCC) and fed to their dairy cows at Bontekoe
Farms in 2013 and 2014. FCC initiated this action against the Bontekoes in October 2016, filing
a one-count complaint asserting an account-stated claim for the Bontekoes’ alleged failure to pay
for the disputed feed. After answering FCC’s complaint, the Bontekoes filed a counterclaim,
which they subsequently amended. In the amended counterclaim—which was filed after Pam,
Doug, and Amy were dismissed as parties—Peter alleged that the feed provided by FCC “was
defective, lacked necessary and/or appropriate nutrient levels and was toxic” to the Bontekoes’
“close up” cows (i.e., “impregnated adult female cow[s] . . . in the final 21 days of pregnancy”),
which resulted in those cows developing “milk fever” (also known as hypocalcemia). Peter alleged
that as a result of consuming FCC’s feed, “many” of his cows died, suffered miscarriages or
stillbirths, produced less milk, required veterinary treatment, and were sold as “damaged stock” at
“bargain basement” prices. The amended counterclaim asserted five counts against FCC: (1)
products liability; (2) violation of the “obligation of good faith” under MCL 440.1304, which is
part of the Michigan Uniform Commercial Code (UCC), MCL 440.1101 et seq.; (3) violation of
the “implied warranty of merchantability” under the UCC; (4) violation of express warranties
under the UCC; and (5) violation of the “implied warranty of fitness for particular purpose” under
the UCC.

         Following a contentious period of discovery, FCC filed the two motions that are of primary
importance here. First, it filed a motion in limine to exclude any expert testimony or conclusions
by Peter’s son, Doug, “on the issues of: (1) diagnosis of hypocalcemia in . . . cattle; (2) the cattle
feed that [FCC] sold to Peter Bontekoe allegedly causing the alleged hypocalcemia; (3) damages
. . . allegedly sustained and projections; and (4) any other matter that calls for expert witness
testimony[.]” FCC argued that Doug was not qualified to offer expert opinions in those regards,
and that his opinions concerning hypocalcemia were not sufficiently reliable to be admissible
under MRE 702 and MCL 600.2955(1).

        The second motion of import is FCC’s motion for summary disposition of Peter’s
counterclaims under MCR 2.116(C)(10). FCC argued that the proposed expert opinions regarding
causation of Peter’s two expert witnesses—Dr. Herb Bucholtz and Steve Adsmond—were not
sufficiently reliable to warrant admission under MRE 702 and MCL 600.2955(1). In the absence
of such expert testimony, FCC argued, Peter had failed to present sufficient substantively
admissible evidence to allow a rational trier of fact to conclude that the hypocalcemia suffered by



qualifies as an “aggrieved party” under MCR 7.203(A). See Federated Ins Co v Oakland Co Rd
Comm, 475 Mich 286, 291-292; 715 NW2d 846 (2006).
2
    Collectively, we will refer to defendants-counterplaintiffs as “the Bontekoes.”


                                                  -2-
the Bontekoes’ dairy herd during the pertinent timeframe was caused by FCC’s feed. FCC also
argued that even assuming, arguendo, that the expert testimony of Dr. Bucholtz and Adsmond
concerning causation was admissible, it was insufficient to create a genuine issue of material fact
regarding causation because even with such evidence, a rational juror could not conclude that the
disputed feed—rather than one of the many other potential causes of hypocalcemia in dairy cows—
more likely than not caused the hypocalcemia.

       Without seeking leave of the trial court to exceed the 20-page limit set forth by MCR
2.119(2)(a), Peter filed a 47-page, largely single-spaced response opposing FCC’s motion for
summary disposition. He argued that Adsmond and Dr. Bucholtz were qualified to offer expert
testimony with regard to whether FCC’s feed caused Bontekoe Farms’s close-up cows to develop
hypocalcemia during the disputed timeframe. In any event, Peter argued, even if the trial court
disagreed concerning Adsmond and Dr. Bucholtz, the testimony of veterinarian Dr. Jeffrey
Erdman was, standing alone, sufficient to yield a genuine issue of material fact for trial regarding
causation. Peter also argued that he was entitled to summary disposition concerning the
counterclaims under MCR 2.116(I)(2). Although Peter quoted extensively from what he
represented to be the deposition transcripts of several witnesses (including Adsmond, Dr.
Bucholtz, and Dr. Erdman), he did not append copies or excerpts of the certified transcripts from
the depositions of such witnesses. Rather, with regard to Dr. Bucholtz only, Peter appended a
typewritten list of quotations—which is not in the form of a certified transcript—purportedly
drawn from Dr. Bucholtz’s deposition transcript. Otherwise, Peter did not include any transcript
excerpts in support of his response brief.

         The trial court granted FCC summary disposition of the counterclaims against it, reasoning
that neither Adsmond nor Dr. Bucholtz were sufficiently qualified as experts under MRE 702 to
testify as to causation. And, the court concluded, although Dr. Erdman was qualified as an expert,
his testimony could not sufficiently identify a cause of milk fever in the farm’s dairy herd. Absent
this critical evidence, the court ruled that Peter could not create a genuine issue of material fact,
and dismissal was required. Thereafter, FCC’s claims against Peter remained pending, and so the
action below continued. Ultimately, the parties stipulated to the entry of a final order dismissing
all remaining claims, after which Peter claimed his instant appeal.

                                          II. ANALYSIS

       Peter argues that the trial court abused its discretion by holding that the proposed expert
testimony of Doug, Dr. Bucholtz, and Adsmond with regard to causation was too unreliable to
merit admission under MRE 702 and MCL 600.2955(1). Peter also argues that the trial court erred
by granting FCC summary disposition of Peter’s counterclaims.

        We review for an abuse of discretion a trial court’s decision whether to exclude expert
evidence for lack of reliability. Elher v Misra, 499 Mich 11, 21; 878 NW2d 790 (2016). “An
abuse of discretion occurs when the trial court chooses an outcome falling outside the range of
principled outcomes,” and “[t]he admission or exclusion of evidence because of an erroneous
interpretation of law is necessarily an abuse of discretion.” Id. (quotation marks and citation
omitted). “We review de novo questions of law underlying evidentiary rulings, including the
interpretation of statutes and court rules.” Id.



                                                -3-
      A trial court’s ruling regarding a motion for summary disposition is also reviewed de novo.
Heaton v Benton Constr Co, 286 Mich App 528, 531; 780 NW2d 618 (2009).

       A motion under MCR 2.116(C)(10) tests the factual support of a plaintiff’s claim.
       Summary disposition is appropriate under MCR 2.116(C)(10) if there is no genuine
       issue regarding any material fact and the moving party is entitled to judgment as a
       matter of law. In reviewing a motion under MCR 2.116(C)(10), this Court
       considers the pleadings, admissions, affidavits, and other relevant documentary
       evidence of record in the light most favorable to the nonmoving party to determine
       whether any genuine issue of material fact exists to warrant a trial. A genuine issue
       of material fact exists when the record, giving the benefit of reasonable doubt to
       the opposing party, leaves open an issue upon which reasonable minds might differ.
       [Zaher v Miotke, 300 Mich App 132, 139-140; 832 NW2d 266 (2013) (quotations
       marks and citations omitted).]

“Circumstantial evidence can be sufficient to establish a genuine issue of material fact, but mere
conjecture or speculation is insufficient.” McNeill-Marks v Midmichigan Med Ctr-Gratiot, 316
Mich App 1, 16; 891 NW2d 528 (2016).

        The moving party bears the initial burden of production, which may be satisfied “in one of
two ways.” Quinto v Cross & Peters Co, 451 Mich 358, 361; 547 NW2d 314 (1996). “First, the
moving party may submit affirmative evidence that negates an essential element of the nonmoving
party’s claim. Second, the moving party may demonstrate to the court that the nonmoving party’s
evidence is insufficient to establish an essential element of the nonmoving party’s claim.” Id. at
362 (quotation marks and citation omitted). Once the moving party satisfies its burden in one of
those two ways, “[t]he burden then shifts to the opposing party to establish that a genuine issue of
disputed fact exists.” Id.

        Preliminarily, we note that Peter’s appellate appendix contains materials that are not
properly considered in reviewing the trial court’s ruling on the motion for summary disposition.
Under MCR 2.116(G)(6), “[a]ffidavits, depositions . . . and documentary evidence offered in
support of or in opposition to a motion based on subrule (C)(1) - (7) or (10) shall only be considered
to the extent that the content or substance would be admissible as evidence to establish or deny the
grounds stated in the motion.” See also Maiden v Rozwood, 461 Mich 109, 121; 597 NW2d 817
(1999) (“The reviewing court should evaluate a motion for summary disposition under MCR
2.116(C)(10) by considering the substantively admissible evidence actually proffered[.]”)
(emphasis added). In addition, “this Court’s review is limited to review of the evidence properly
presented to the trial court.” Barnard Mfg Co, Inc v Gates Performance Engineering, Inc, 285
Mich App 362, 380; 775 NW2d 618 (2009).

       Peter’s appellate appendix includes excerpts from certified deposition transcripts of
himself, Doug, Dr. Erdman, Adsmond, and Dr. Bucholtz. Although Peter purportedly quoted
portions of these transcripts in his response to FCC’s motion for summary disposition of the
counterclaims—which was, aside from its 47-page length and failure to double space, the only
proper response that Peter filed, see MCR 2.116(G)(1) and MCR 2.119(A)(2)(a)—he did not
append copies of those transcripts or excerpts of them to his initial response. Nor did he append
such copies to his subsequent “amended” response or his response to FCC’s reply brief regarding


                                                 -4-
summary disposition. Because Peter did not properly present those transcripts to the trial court
before its decision, we can only properly consider them here to the extent that portions of them
were presented to the trial court as appendices to FCC’s motion for summary disposition. See
Barnard Mfg Co, 285 Mich App at 380-381.

     Turning to the substantive merits, we are unpersuaded by Peter’s instant claims of error.
MRE 702 provides:

                If the court determines that scientific, technical, or other specialized
       knowledge will assist the trier of fact to understand the evidence or to determine a
       fact in issue, a witness qualified as an expert by knowledge, skill, experience,
       training, or education may testify thereto in the form of an opinion or otherwise if
       (1) the testimony is based on sufficient facts or data, (2) the testimony is the product
       of reliable principles and methods, and (3) the witness has applied the principles
       and methods reliably to the facts of the case.

Additionally, MCL 600.2955 provides, in relevant part:

               (1) In an action for the death of a person or for injury to a person or property,
       a scientific opinion rendered by an otherwise qualified expert is not admissible
       unless the court determines that the opinion is reliable and will assist the trier of
       fact. In making that determination, the court shall examine the opinion and the
       basis for the opinion, which basis includes the facts, technique, methodology, and
       reasoning relied on by the expert, and shall consider all of the following factors:

               (a) Whether the opinion and its basis have been subjected to scientific
       testing and replication.

              (b) Whether the opinion and its basis have been subjected to peer review
       publication.

              (c) The existence and maintenance of generally accepted standards
       governing the application and interpretation of a methodology or technique and
       whether the opinion and its basis are consistent with those standards.

               (d) The known or potential error rate of the opinion and its basis.

               (e) The degree to which the opinion and its basis are generally accepted
       within the relevant expert community. As used in this subdivision, “relevant expert
       community” means individuals who are knowledgeable in the field of study and are
       gainfully employed applying that knowledge on the free market.

              (f) Whether the basis for the opinion is reliable and whether experts in that
       field would rely on the same basis to reach the type of opinion being proffered.

               (g) Whether the opinion or methodology is relied upon by experts outside
       of the context of litigation.



                                                 -5-
               (2) A novel methodology or form of scientific evidence may be admitted
       into evidence only if its proponent establishes that it has achieved general scientific
       acceptance among impartial and disinterested experts in the field.

        As a general rule, “there is no requirement that an expert’s qualifications and methods be
incorporated into an affidavit submitted in support of, or opposition to, a motion for summary
disposition. Rather, the content of the affidavits must be admissible in substance, not form.”
Dextrom v Wexford Co, 287 Mich App 406, 428; 789 NW2d 211 (2010). However, as the trial
court noted, trial courts have a “gatekeeping obligation” under MRE 702, which obliges them “to
review all expert opinion testimony” for admissibility under that rule. Craig v Oakwood Hosp,
471 Mich 67, 82; 684 NW2d 296 (2004). “This gatekeeper role applies to all stages of expert
analysis. MRE 702 mandates a searching inquiry, not just of the data underlying expert testimony,
but also of the manner in which the expert interprets and extrapolates from those data.” Gilbert v
DaimlerChrysler Corp, 470 Mich 749, 782; 685 NW2d 391 (2004). “Careful vetting of all aspects
of expert testimony is especially important when an expert provides testimony about causation.”
Id. “While a party may waive any claim of error by failing to call this gatekeeping obligation to
the court’s attention, the court must evaluate expert testimony under MRE 702 once that issue is
raised.” Craig, 471 Mich at 82.

        Moreover, a party need not wait until trial to raise such a challenge; rather, the issue is
properly raised at summary disposition. See, e.g., Elher, 499 Mich at 14 (affirming a trial court’s
grant of summary disposition to a defendant doctor because the opinion testimony of the plaintiff’s
proposed expert would have been inadmissible at trial under MRE 702), and Amorello v Monsanto
Corp, 186 Mich App 324, 331-332; 463 NW2d 487 (1990) (holding that a party relying on expert
opinion testimony to survive summary disposition bears the burden of demonstrating that such
testimony will be admissible at trial, under MRE 702, before it can be properly considered for
purposes of summary disposition).

         “Under MRE 702, it is generally not sufficient to simply point to an expert’s experience
and background to argue that the expert’s opinion is reliable and, therefore, admissible.” Edry v
Adelman, 486 Mich 634, 642; 786 NW2d 567 (2010). “[T]he whole point of Daubert[3] is that
experts can’t speculate. They need analytically sound bases for their opinions, and it is axiomatic
that an expert, no matter how good his credentials, is not permitted to speculate.” Id. at 642 n 6
(quotation marks, citations, and brackets omitted). “[W]hile not dispositive, a lack of supporting
literature is an important factor in determining the admissibility of expert witness testimony.” Id.
at 640. Thus, a trial court should consider peer-reviewed literature that is cited by the parties as
part of entertaining a Daubert challenge. Elher, 499 Mich at 28. Scholarly publications, peer-
reviewed studies, and administrative-agency publications are all examples of the sort of “objective
and verifiable evidence” that can be used to support the reliability of an expert’s proffered opinion.
Krohn v Home-Owners Ins Co, 490 Mich 145, 178; 802 NW2d 281 (2011).

       Peter first argues that the trial court abused its discretion by granting FCC’s motion to
preclude Doug from offering any expert opinions at trial concerning what caused the hypocalcemia


3
 Daubert v Merrell Dow Pharmaceuticals, Inc, 509 US 579, 589; 113 S Ct 2786; 125 L Ed2d 469
(1993).


                                                 -6-
suffered by the dairy herd at Bontekoe Farms during the disputed timeframe. Peter’s trial counsel
waived any such claim of error below, however, by affirmatively indicating to the trial court—
both in writing and at the pertinent motion hearing—that Peter intended to call Doug as an expert
with regard to damages only, not to offer any expert opinions concerning “a specific medical
diagnosis,” or what caused Bontekoe Farms’s dairy herd to develop hypocalcemia. It is axiomatic
“that error requiring reversal may only be predicated on the trial court’s actions and not upon
alleged error to which the aggrieved party contributed by plan or negligence.” Cassidy v Cassidy,
318 Mich App 463, 476; 899 NW2d 65 (2017) (quotation marks and citation omitted). “A party
may not take a position in the trial court and subsequently seek redress in an appellate court that
is based on a position contrary to that taken in the trial court.” Living Alternatives for
Developmentally Disabled, Inc v Dep’t of Mental Health, 207 Mich App 482, 484; 525 NW2d 466
(1994). Therefore, we deem Peter’s instant claim of error to have been waived in the trial court.
See, e.g., Grant v AAA Michigan/Wisconsin, Inc (On Remand), 272 Mich App 142, 148-149; 724
NW2d 498 (2006) (holding that the plaintiff’s trial counsel had waived a particular appellate
argument by asserting a contrary position in the trial court). Any other result would be inconsistent
with the principle that parties may not “harbor error as an appellate parachute.” See Bates Assoc,
LLC v 132 Assoc, LLC, 290 Mich App 52, 64; 799 NW2d 177 (2010).

       Peter also argues that the trial court abused its discretion by deciding that Adsmond’s
proposed expert opinion regarding causation—i.e., that the hypocalcemia at Bontekoe Farms was
caused by FCC’s failure to formulate the disputed animal feed to the nutritional specifications
recommended by its competitor, Prince Agriproducts, Inc.—was too unreliable to be admissible
under MRE 702 and MCL 600.2955(1).

        However, as the trial court recognized, although Adsmond is admittedly neither “a
veterinarian” nor “a medical expert,” his experience as an “animal nutritionist” and his education,
which includes a bachelor’s degree “in animal science,” with a concentration in “bovine” animals,
are sufficient to qualify him as an expert with regard to bovine nutrition. Thus, we perceive no
abuse of discretion in the trial court’s conclusion that Adsmond was qualified to offer expert
testimony about potential causes of hypocalcemia from a purely theoretical standpoint.

        Nor do we perceive any abuse of discretion in the trial court’s conclusion that Adsmond
was not qualified to offer such expert testimony with regard to what most likely caused the
hypocalcemia. Adsmond admitted that because he never personally visited Bontekoe Farms or
viewed any photographs or videos of it, he was unfamiliar with the premises, the barns in which
the dairy herd are housed, and how the farm “blends its silage” and “stores its animal feed[.]” He
also admitted that he had not reviewed any of Bontekoe Farms’s veterinary records or any
“necropsy report” concerning its affected cattle; that he did not know how old Bontekoe Farms’s
affected cattle were during the disputed timeframe, what stresses they had been under, what their
rate of milk production had been, or how many “calving cycles” they had been through; that such
factors are relevant in determining a given cow’s risk of developing hypocalcemia; and that he
could not “produce any scientific, peer reviewed studies” supporting his opinion regarding
causation. In light of these admissions, Adsmond’s opinion was not sufficiently reliable to warrant
admission under MRE 702 and MCL 600.2955(1). Given his lack of knowledge concerning the
specific details of the hypocalcemia problem at Bontekoe Farms during the pertinent timeframe,
his proposed expert opinion rests upon a foundation of conjecture and speculation, not informed
expert judgment. Thus, the trial court did not abuse its discretion with regard to Adsmond’s


                                                -7-
proposed expert opinion. See Gilbert, 470 Mich at 783 (“A court may conclude that there is simply
too great an analytical gap between the data and the opinion proffered.”) (quotation marks and
citation omitted).

        For similar reasons, we reject Peter’s argument that the trial court abused its discretion by
deciding that Dr. Bucholtz’s proposed expert opinion regarding causation—i.e., that the
hypocalcemia at Bontekoe Farms was caused by FCC’s failure to include sufficient Dietary Anion
Cation Difference (DCAD) supplementation in the disputed animal feed—was too unreliable to
be admissible under MRE 702 and MCL 600.2955(1). As with Adsmond, Dr. Bucholtz admitted
that he did not visit Bontekoe Farms during the disputed timeframe. Adsmond first visited it in
2018, and he was not aware whether any changes had been made to the “close-up cow barn” in the
intervening period before his visit. He also admitted that he was not aware of what the cattle at
Bontekoe Farms “actually . . . ate” during the disputed timeframe; that because only 22 of
Bontekoe Farms’s dairy cows received blood tests during the disputed timeframe, his opinion
concerning the actual rate of hypocalcemia in the herd that winter (i.e., that 52 of Bontekoe Farms’s
cows had suffered hypocalcemia during that period) was based on Doug’s assertions concerning
the number of cows that he had diagnosed as having hypocalcemia; that it was possible for dairy
cattle to develop hypocalcemia as a result of conditions “having nothing to do with cattle
nutrition”; that he could not “rule out” such potential “contributing factors” in this case, including
“frozen feed, insufficient water, . . . frozen bedding, age, lactation cycles, milk production levels,
food storage without moisture protection, mycotoxins, and mold”; that the “gold standard”
nutritional guidelines established by the National Research Council (NRC) are what those in the
dairy industry generally “rely on,” and the NRC guidelines, which were last updated in 2001,
mention DCAD, but do not include any “requirement for DCAD”; and that the scientific “theories”
concerning what feed formulation best prevents hypocalcemia have changed “[m]any times over
the years[.]”

        Consequently, Dr. Bucholtz’s causation opinion regarding DCAD was not sufficiently
reliable to warrant admission under MRE 702 and MCL 600.2955(1). As with Adsmond, given
Dr. Bucholtz’s admitted lack of knowledge concerning the specific details of the hypocalcemia
problem at Bontekoe Farms during the pertinent timeframe, his proposed expert opinion is founded
on conjecture and speculation, not informed expert judgment. Accordingly, we cannot conclude
that the trial court abused its discretion with regard to Dr. Bucholtz’s proposed expert opinion.
Elher, 499 Mich at 21.

        Having found no abuse of discretion in the trial court’s ruling concerning the proposed
expert testimony of Doug, Adsmond, and Dr. Bucholtz, we further conclude that the trial court did
not err by granting FCC summary disposition of Peter’s counterclaims under MCR 2.116(C)(10).
“Michigan law does not permit us to infer causation simply because a tragedy occurred in the
vicinity of a defective product.” Skinner v Square D Co, 445 Mich 153, 174; 516 NW2d 475
(1994). Rather, to avoid summary disposition with regard to the element of causation, a plaintiff
must “set forth specific facts that would support a reasonable inference of a logical sequence of
cause and effect.” Id. The plaintiff cannot merely “posit[] a causation theory premised on mere
conjecture and possibilities.” Id. It is true that “motions for summary judgment implicate
considerations of the jury’s role to decide questions of material fact. At the same time, however,
litigants do not have any right to submit an evidentiary record to the jury that would allow the jury
to do nothing more than guess.” Id.


                                                 -8-
        In this instance, Dr. Erdman acknowledged that, in his expert opinion, it was not possible
to isolate any single cause of the hypocalcemia problems that Bontekoe Farms suffered during the
disputed timeframe.4 On the contrary, he testified several times that there were most likely several
contributing causes, including the unusually harsh weather conditions5, decreased water
consumption, and nutrition in general. Moreover, given the limited blood testing that was
conducted, there is a dearth of evidence concerning the actual extent of the problem, i.e., the
number of cows actually affected. There is also a dearth of evidence concerning the nutritional
characteristics of the forage material that the Bontekoe Farms herd ate during the winter in
question, although there is evidence that such forage, rather than FCC feed, constituted the lion’s
share of their diet. There is also evidence that the feed may have been exposed to moisture, snow
or ice, and may have been fed in less-than-ideal circumstances. On the other hand, there is no
substantively admissible evidence concerning several factors that the proposed experts agreed
were relevant in determining a given cow’s risk of developing hypocalcemia: the age of the
affected cows, how many calves each had birthed, their breed, and their relative rate of milk
production.

        In the absence of any expert testimony to establish a causal nexus between the disputed
livestock feed and the documented cases of hypocalcemia at Bontekoe Farms, a trier of fact would
be left with nothing to establish a causal nexus except the temporal relationship between the feed’s
introduction and the ensuing cases of hypocalcemia. Tacitly recognizing this, Peter argues that,
viewing the evidence in the light most favorable to him as the nonmoving party, such a temporal
relationship is sufficient to yield a genuine issue of material fact regarding causation. However,
“[r]elying merely on a temporal relationship is a form of engaging in the logical fallacy of post
hoc ergo propter hoc (after this, therefore in consequence of this) reasoning.” West v Gen Motors
Corp, 469 Mich 177, 186 n 12; 665 NW2d 468 (2003) (quotation marks and citation omitted).
Standing alone, such speculative temporal evidence is insufficient, as a matter of law, to yield a
genuine issue of material fact concerning causation. See Lowery v Enbridge Energy Ltd
Partnership, 500 Mich 1034, 1034; 898 NW2d 906 (2017) (holding that an expert’s opinion
concerning causation, which was that an oil spill must have caused the plaintiff’s damages because
he “wasn’t having the problems before [the oil spill] and he was having the problems afterwards,”
was insufficient to create “a genuine dispute of material fact as to causation.”) (alteration in
original). Similarly, the temporal relationship between the disputed feed and the alleged
hypocalcemia is insufficient for Peter to survive summary disposition with regard to causation.

       Finally, we are also unpersuaded by Peter’s argument that the trial court erred by
concluding that the failure of his proofs regarding causation was fatal to all of his counterclaims,


4
  For this reason, Mulholland v DEC Int’l Corp, 432 Mich 395; 443 NW2d 340 (1989), does not
help Peter’s cause. Dr. Erdman’s testimony centered on the notion that there are several causes of
hypocalcemia and even more factors that can exacerbate and/or accelerate hypocalcemia in dairy
cattle. His testimony crystallized that there are many factors in both causing hypocalcemia and
the extent to which it affects a dairy herd, with no one factor (and particularly not the feed) leaping
out as more probably the cause of this hypocalcemia. Mulholland, 432 Mich at 416, n 18.
5
  Dr. Erdman testified that although nutrition was a cause of hypocalcemia, it was not a primary
factor, and the harsh 2013-2014 winter played a “huge” part in the hypocalcemia experienced.


                                                 -9-
including his UCC-warranty claims. In the prayer for relief in Peter’s counterclaim, the only
specific remedy he requested was an award of damages. “A plaintiff asserting a cause of action
has the burden of proving damages with reasonable certainty, and damages predicated on
speculation and conjecture are not recoverable.” Health Call of Detroit v Atrium Home & Health
Care Servs, Inc, 268 Mich App 83, 96; 706 NW2d 843 (2005). In other words, it is an essential
element of any claim seeking legal damages that the defendant’s disputed act or omission had
some sort of causal relationship to the plaintiff’s resulting damages. If the relationship is
predicated on mere speculation or conjecture, the requested damages are not recoverable.

       As this Court recognized in Leavitt v Monaco Coach Corp, 241 Mich App 288, 298; 616
NW2d 175 (2000), the UCC expressly enumerates the damages that may be awarded for a breach-
of-warranty claim pursued under that act. Specifically, MCL 440.2714 provides:

                  (1) Where the buyer has accepted goods and given notification (subsection
          (3) of section 2607)[6] he may recover as damages for any nonconformity of tender
          the loss resulting in the ordinary course of events from the seller’s breach as
          determined in any manner which is reasonable.

                 (2) The measure of damages for breach of warranty is the difference at the
          time and place of acceptance between the value of the goods accepted and the value
          they would have had if they had been as warranted, unless special circumstances
          show proximate damages of a different amount.

                 (3) In a proper case any incidental and consequential damages under the
          next section may also be recovered.

Thus, Peter’s failure to demonstrate that a genuine issue of material fact existed concerning
causation is fatal to all of his counterclaims, including those pursued under the UCC. Absent
evidence that the feed supplied by FCC was actually so deficient in nutrients that it affirmatively
caused the hypocalcemia problems at Bontekoe Farms, or that it was therefore worth less than it
would have been if delivered as warranted, a rational trier of fact could only speculate as to what
damages might be appropriately awarded under MCL 440.2714.




6
    In relevant part, the referenced subsection provides:
                 (3) Where a tender has been accepted
                 (a) the buyer must within a reasonable time after he discovers or should
          have discovered any breach notify the seller of breach or be barred from any
          remedy[.] [MCL 440.2607(3).]


                                                  -10-
Affirmed.



                   /s/ Christopher M. Murray
                   /s/ Mark J. Cavanagh
                   /s/ Thomas C. Cameron




            -11-